Case 1:20-cv-02840-CMA-NYW Document 42 Filed 09/09/21 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 20-cv-02840-CMA-NYW

  MARCUS MORRIS,

         Plaintiff,

  v.

  MPC HOLDINGS, INC., d/b/a Platte River Inspection Services,

         Defendant.


           ORDER GRANTING MOTION FOR CONDITIONAL CERTIFICATION


         This matter is before the Court on Plaintiffs’ Renewed Expedited Motion for

  Conditional Certification and Notice to Putative Class Members (“Motion for Conditional

  Certification” or “Motion”) (Doc. # 32), The Motion is granted for the following reasons.

                                    I.     BACKGROUND

         This is a putative collective action brought under the Fair Labor Standards Act

  (FLSA). Plaintiff, Marcus Morris, worked for Defendant, MPC Holdings, Inc. d/b/a Platte

  River Inspection Services, as a horizontal directional drilling inspector. (Doc. # 1, ¶ 2).

  Plaintiff alleges that he and other inspectors who worked for Defendant regularly worked

  in excess of forty hours per week but were not paid overtime. (Doc. # 1, ¶¶ 3-4). Plaintiff

  claims that Defendant’s compensation practices violated the FLSA. (Doc. # 1, ¶ 5). He

  is suing Defendant for unpaid overtime wages and other damages. (Doc. # 1, ¶ 6).
Case 1:20-cv-02840-CMA-NYW Document 42 Filed 09/09/21 USDC Colorado Page 2 of 8




         Plaintiff now seeks to have his lawsuit certified as a collective action. (Doc. # 32).

  He claims to represent a collective of workers who were similarly underpaid, and he

  seeks certification of a collective consisting of “All current and former inspectors who

  worked for or on behalf of Platte River Inspection Services and who were paid

  according to it is day rate pay plan in the past three (3) years (the ‘Day Rate

  Inspectors’).” (Doc. # 1, ¶ 15).

         Defendant opposes certification, arguing that Plaintiff has failed to show that the

  members of the proposed collective are all “similarly situated.” (Doc. # 35, pp. 6-12). In

  the alternative, Defendant argues that the collective should be limited to a narrower

  class of inspectors. (Doc. # 35, pp. 4, 13-15).

         The Court agrees with Plaintiff.

                                     II.   LEGAL STANDARD

         Section 216(b) of the FLSA provides that an action under the FLSA “may be

  maintained against any employer . . . by any one or more employees for and on behalf

  of himself or themselves and other employees similarly situated.” The Tenth Circuit has

  approved the use of a two-step process for determining whether the putative class

  members are “similarly situated” to the named plaintiff. See Thiessen v. Gen. Elec.

  Capital Corp., 267 F.3d 1095, 1102-1105 (10th Cir. 2001). At the first step, prior to

  discovery, the district court makes a “notice stage” determination of whether the

  plaintiffs are similarly situated. For conditional certification at the notice stage, the Tenth

  Circuit “require[s] nothing more than substantial allegations that the putative class

  members were together the victims of a single decision, policy, or plan.” Id. at 1102


                                                 2
Case 1:20-cv-02840-CMA-NYW Document 42 Filed 09/09/21 USDC Colorado Page 3 of 8




  (quoting Vaszlavik v. Storage Tech. Corp., 175 F.R.D. 672, 678 (D. Colo. 1997)). The

  standard for conditional certification at the notice stage, then, “is a lenient one.” 1 Wass

  v. NPC Int’l, Inc., No. 09-2254, 2011 WL 1118774, at *3 (D. Kan. Mar. 28, 2011)

  (unpublished); see also Renfro v. Spartan Computer Servs., Inc., 243 F.R.D. 431, 432

  (D. Kan. 2007) (“This initial step creates a lenient standard which typically results in

  conditional certification of a representative class.”). At this stage, the Court “does not

  weigh evidence, resolve factual disputes, or rule on the merits of the plaintiffs’ claims.”

  Bryant v. Act Fast Delivery of Colorado, Inc., No. 14-cv-870-MSK-NYW, 2015 WL

  3929663, at *2 (D. Colo. June 25, 2015).

                                        III.   DISCUSSION

  A.     CONDITIONAL CERTIFICATION

         The Court finds that Plaintiff has carried his minimal burden at the notice stage of

  asserting “substantial allegations that the putative class members were together the

  victims of a single decision, policy, or plan.” Thiessen, 267 F.3d at 1102. Plaintiff alleges

  that all of the putative class members were subject to the same unlawful policies and/or

  practices that resulted in FLSA violations. Specifically, Plaintiff alleges that Defendant

  “uniformly applied its policy of paying its Inspectors, including Morris, a day rate with no

  overtime compensation,” even when they worked over forty hours per week. (Doc. # 1,


  1
    The second step for class certification under § 216(b) demands a higher level of scrutiny. At
  the second step, which occurs after discovery is complete and often prompted by a motion to
  decertify, a district court examines, inter alia, “any disparate factual and employment
  circumstances shown in the record, whether defenses asserted by the defendant are individual
  to certain plaintiffs, and fairness and procedural considerations.” Bass v. PJComn Acquisition
  Corp., No. 09-cv-01614, 2010 WL 3720217, at *2 (D. Colo. Sept. 15, 2010) (unpublished). The
  instant Motion requires the Court to determine only whether Plaintiffs have satisfied the first step
  of the Thiessen two-step approach.

                                                   3
Case 1:20-cv-02840-CMA-NYW Document 42 Filed 09/09/21 USDC Colorado Page 4 of 8




  ¶¶ 24-26). Plaintiff has also alleged that Defendant “applied this policy regardless of any

  alleged individualized factors such as job position, job duties/responsibilities, or

  geographic location.” (Doc. # 1, ¶ 25). Plaintiff supports these allegations with an

  affidavit from Plaintiff, an affidavit from another inspector who claims to have been

  treated similarly, and various documents demonstrating how Plaintiff was compensated

  while he was employed by Defendant. (Docs. ## 32-1, 32-2, 32-3, 32-4, 32-5). These

  allegations and documents, taken together, are sufficient to warrant conditional

  certification under the FLSA. Thiessen, 267 F.3d at 1102.

         Defendant argues, however, that this Court should apply a more rigorous

  conditional-certification standard. It contends that, rather than following the Tenth Circuit

  precedent, this Court should follow the approach adopted by the Fifth Circuit in Swales

  v. KLLM Transport Services, L.L.C., 985 F.3d 430 (5th Cir. 2021). (Doc. # 35, pp. 6-8).

  The Court rejects this argument. “[T]his Court is bound by long-standing Tenth Circuit

  precedent mandating the application of the two-step conditional certification process for

  collective actions brought under the FLSA.” Fuentes v. Compadres, Inc., No. 17-cv-

  01180-CMA-MEH, 2018 WL 2126840, at *2 (D. Colo. May 9, 2018). The Court declines

  Defendant’s invitation to depart from well-established precedent.

         Defendant also argues that “[e]ven under the pre-Swales standard in this district,

  Morris has not met his burden” to show that the members of the proposed collective are

  “similarly situated.” (Doc. # 35, p. 8). Specifically, Defendant contends that (1) the

  members of the collective had different job duties; and (2) some members of the




                                                4
Case 1:20-cv-02840-CMA-NYW Document 42 Filed 09/09/21 USDC Colorado Page 5 of 8




  collective may be exempt from the overtime-pay provisions of the FLSA. (Doc. # 35, pp.

  8-12). This argument fails.

         When deciding whether to conditionally certify a collective action, “[a] court need

  only consider the substantial allegations of the complaint along with any supporting

  affidavits or declarations”; it need not decide the merits of the plaintiff’s claims. Pena v.

  Home Care of Denver, LLC, No. 19-cv-00069-CMA-NYW, 2019 WL 5577947, at *1 (D.

  Colo. Oct. 29, 2019) (citation omitted). Defendant’s arguments go to the merits of

  Plaintiff’s FLSA claim and Defendant’s exemption defense and are, thus, inappropriate

  for the Court to consider at the notice stage. See, e.g., Levine v. Vitamin Cottage Nat.

  Food Markets Inc., No. 20-cv-261-STV, 2020 WL 6546734, at *4 (D. Colo. Nov. 6, 2020)

  (concluding argument that deposition testimony showed putative class members were

  not similarly situated was inappropriate at notice stage); Torres-Vallejo v.

  Creativexteriors, Inc., 220 F. Supp. 3d 1074, 1091 (D. Colo. 2016) (“[A]t this phase of

  FLSA conditional certification, ‘the Court does not weigh evidence, resolve factual

  disputes, or rule on the merits of the plaintiffs’ claims.’”) (quotation omitted); Darrow v.

  WKRP Mgmt., LLC, No. 09-cv-01613-CMA-BNB, 2012 WL 638119, at *4 (rejecting

  argument that allegations were too conclusory to support conditional certification, in

  part, because “at this [notice] stage, the Court must determine only whether the

  [putative class members] are similarly situated, not whether Plaintiff's FLSA claim has

  merit”).

         Finally, Defendant argues, in the alternative, that this Court should certify a

  narrower collective than the one Plaintiff has requested. (Doc. # 35, pp. 13-15). This


                                                5
Case 1:20-cv-02840-CMA-NYW Document 42 Filed 09/09/21 USDC Colorado Page 6 of 8




  argument also fails. Defendant is essentially arguing that Plaintiff’s proposed class is

  too large because Plaintiff has failed to disprove two of Defendant’s affirmative

  defenses. (Doc. # 35, p. 13 (alleging that Plaintiff “does not establish that [collective

  members] (1) were not paid on a ‘salary basis’ or (2) performed job duties that did not

  qualify for a white-collar exemption.”). Defendant cites no authority to suggest that

  Plaintiff is required to prove a negative or disprove Defendant’s affirmative defenses at

  this stage of the case. Therefore, this argument fails, and the Court will grant Plaintiff’s

  request for conditional certification.

  B.     NOTICE

         Plaintiff also moves the Court to approve his proposed form of notice (Doc. # 32-

  6), to allow notice to be sent via email and text message, to permit a reminder notice,

  and to approve a 60-day opt-in period. (Doc. # 32, p. 15). Upon review of the proposed

  form of notice, the Court concludes that the notice is fair and accurate and no

  alterations to the notice are necessary. See Smith v. Pizza Hut, Inc., No. 09-CV-01632-

  CMA-BNB, 2012 WL 1414325, at *7 (D. Colo. Apr. 21, 2012) (quoting Lewis v. ASAP

  Land Exp., Inc., No. 07–CV–2226, 2008 WL 2152049, at *2 (D. Kan. May 21, 2008)

  (unpublished)) (“Under the FLSA, the Court has the power and duty to ensure that the

  notice is fair and accurate, but it should not alter plaintiff's proposed notice unless such

  alteration is necessary.”).

         Defendant argues, however, that the proposed notice and reminder are improper

  because (1) “the proposed notice improperly implies judicial sponsorship with

  statements such as ‘THIS IS A COURT-AUTHORIZED NOTICE’”; (2) “reminder notices


                                                6
Case 1:20-cv-02840-CMA-NYW Document 42 Filed 09/09/21 USDC Colorado Page 7 of 8




  are improper”; (3) “text messages and telephone calls are too informal a vehicle for

  conveying a legal document with the gravity of a notice of legal rights”; and (4) “the

  forms contain numerous inaccurate and one-sided statements, such as claiming there is

  ‘the opportunity to make a full recovery.’” (Doc. # 35, p. 15). Defendant does not

  elaborate on these arguments, but rather, cites two out-of-jurisdiction cases that it

  claims supports arguments 2 and 3. The court rejects these threadbare arguments as

  follows:

         (1) The statement “THIS IS A COURT-AUTHORIZED NOTICE” is accurate, and
             it does not imply judicial sponsorship. Because Defendant does not identify
             any other offending statements, this argument is rejected.

         (2) A single reminder notice is proper under the circumstances of this case
             because it will serve the purpose of helping members of the collective
             exercise their rights. Plaintiff's counsel may send a single reminder email or
             letter to putative class members after thirty days.

         (3) The Court finds that text messages and emails are appropriate avenues for
             providing notice in this case, see Robertson v. Whitman Consulting Org., Inc.,
             No. 19-CV-02508-RM-KLM, 2020 WL 5097597, at *5 (D. Colo. July 22, 2020),
             report and recommendation adopted as modified, No. 1:19-CV-02508-RM-
             KLM, 2020 WL 5096006 (D. Colo. Aug. 28, 2020).

         (4) The Court finds that the statement “the opportunity to make a full recovery” is
             not an inaccurate or one-sided statement. Because Defendant does not
             identify any other offending statements, this argument is rejected.

                                     IV.    CONCLUSION

         For the foregoing reasons, it is ORDERED that:

             •   Plaintiffs’ Renewed Expedited Motion for Conditional Certification and
                 Notice to Putative Class Members (Doc. # 32) is GRANTED;

             •   An FLSA collective action of the following individuals is hereby
                 conditionally certified:



                                               7
Case 1:20-cv-02840-CMA-NYW Document 42 Filed 09/09/21 USDC Colorado Page 8 of 8




               All current and former inspectors who worked for or on behalf of
               Platte River Inspection Services and who were paid according to it
               is day rate pay plan in the past three (3) years (the “Day Rate
               Inspectors”)

           •   Plaintiff’s proposed Notice of Collective Action Lawsuit (Doc. # 32-6) is
               APPROVED;

           •   Plaintiff may send a single reminder notice by email to the putative class
               members after 30 days.

           •   The parties shall confer in an attempt to agree on the form of the reminder
               notice. If the parties are unable to agree, they shall so notify the Court by
               filing a joint summary of the dispute, not to exceed 3 double-spaced
               pages, within 14 days of the date of this Order.

        DATED: September 9, 2021

                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              8
